DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification only supports the recording and analyzing of one variable which is the pressure in prevailing in the high-pressure region (paragraph 25).  The amendments were not provided with any notation of where support can be found for a plurality of characteristics and a plurality of variables.  For the purpose of examination this will be considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 3, 12, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “plurality of variables” and “plurality of characteristics” in claims 2 and 3 are used by the claim to mean “one variable/characteristic,” while the accepted meaning is “a plurality.”  In other words a “plurality of variables” would require a measurement of pressure and mass (i.e. more than one variable) not multiple values of the same variable. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14, 16-18 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Puckett (U.S. Pub. No. 2018/0195458).
Regarding claims 1 and 11, Puckett discloses a method for predicting the failure time of a pressure limiting valve (70, 74 are valves that effect pressure values) of a high-pressure fuel pump (42, 46) of a motor vehicle (11), the pressure limiting valve configured to open and discharge fuel from a high-pressure region (inside the pump) to a low pressure-region (inside the rail), the method comprising: 
measuring a plurality of characteristic parameter of the pressure limiting valve, each one of the plurality of characteristic parameters measured each time the motor vehicle has been switched off (paragraph 22 discloses that when the engine is requested to turn off initiate a prognostic routine), 
determining and storing a plurality of variables determined by using the plurality of characteristic parameter (315 is a pressure measurement with respect to time which is the second variable) measured after each time the motor vehicle has been switched off (300 starts by turning the key off which is a measure of turning off the vehicle.  Considering that this claim requires further processes to be performed after turning “off” this clearly does not require a complete shut down), 
determining a time profile of each of the plurality of variable determined from the plurality of characteristic parameter (330 is a decay rate) measured after each time the motor vehicle has been switched off, wherein the time profile is associated with operating hours of the pressure limiting valve (390 and 395 sets a future operating hours failure flag), 
predicting a future profile of the plurality of variable determined from the plurality of characteristic parameter (355 and 375 determine a decay rate based on change in pressures to predict an “early hour warning” disclosed in paragraph 31) based on the determined time profile of the pressure drop (the rate provides the ability to predict)
comparing the predicted future profile of the plurality of variable determined from plurality of the characteristic parameter with a predetermined wear limiting value to predict a time at which the predicted future profile of the plurality of variable determined from the plurality of characteristic parameter reaches the predetermined wear limiting value (380 and 385).
Regarding claims 2 and 12 which depends from claims 1 and 11 respectively, Puckett discloses wherein the characteristic parameter is pressure (315 is a pressure measurement).
Regarding claims 3 and 13 which depends from claims 2 and 12 respectively wherein the variable determined from the measured pressure is pressure drop (330 is a decay rate which is the rate of pressure drop).
Regarding claims 4 and 14 which depends from claims 3 and 13 respectively wherein determining the time profile comprises determining the time profile of the pressure drop (330 is a decay rate which incorporates time).
Regarding claim 6 which depends from claim 1, Puckett discloses further comprising predicting of the time at which the predicted future profile of the pressure drop will reach the predetermined wear limiting value (380 and 385 allow for a 400 and a 50 hour warning of end of life).
Regarding claims 7 and 16 which depends from claims 6 and 12, Puckett discloses wherein the predicted time at which the predicted future profile of the pressure drop will reach the predetermined wear limiting value is the failure time of the pressure limiting valve (disclosed in paragraph 31 these hours are a time until failure).
Regarding claims 8 and 17 which depends from claims 1 and 11, Puckett discloses wherein operating times in which the motor vehicle has been operated at critical operating points are furthermore taken into account in order to predict the failure time of the pressure limiting valve (paragraph 32 discloses consideration of critical operating points)
Regarding claim 9 which depends from claim 1, Puckett discloses a device for predicting a failure time of a pressure limiting valve of a high-pressure fuel pump of a motor vehicle, comprising a control unit (28 is an electronic control unit) which is configured to perform a method as claimed in claim 1.
Regarding claim 10 which depends from claim 1, Puckett discloses further comprising predicting the time at which the predicted future profile of the variable determined from the characteristic parameter reaches the predetermined wear limiting value based upon comparing the predicted future profile of the variable determined from the characteristic parameter with the predetermined wear limiting value (paragraph 31 discloses the comparison).
Regarding claim 18 which depends from claim 11, Puckett discloses wherein the method which the control unit is configured to perform further comprises predicting the time at which the predicted future profile of the variable determined from the characteristic parameter reaches the predetermined wear limiting value (paragraph 31 discloses the comparison).

Response to Arguments
Applicant's arguments filed 05/17/21 have been fully considered but they are not persuasive.  Applicant argues on page 9 that the cited reference does not compare the plurality of characteristic parameters each time the vehicle is switched off.  Fig. 3 shows that the routine is run each time the engine is off in order for the pressure to be measured over time to determine a decay rate.  That the applicant wants this to mean that the values measured/calculated from previous iterations be compared to each other is not found in the claims.  The claims require that these values be “measured” each time the engine is turned off not compared to previously measured/calculated values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747